NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
DEBORAH S. AZNAR,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, __
Resp0n,dent-Appellee.
2011-7183
Appea1 from the United States C0urt of Appea1S for
Veterans C1aims in case n0. 10-42O, Judge R0bert N.
DaVis.
ON MOTION
Bef0re NEWMAN, LINN, and REYNA, Circuit Judges.
PER CUR1AM.
0 R D E R
The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(f) and to dismiss Deb0rah
S. Aznar’s appeal from the United States C0urt of Appeals

AZNAR v. DVA 2
for Veterans Claims’ judgment in Aznar u. Shin,seki, 10-
420, for lack of jurisdiction.
By way of background Aznar served on active duty
from March 1977 to November 1979. She has been receiv-
ing entitlement to Department of Veteran Affair’s disabil-
ity compensation benefits for a low back disability since
October 2000 at a 10% disability rating award.
In 2004, Aznar sought an increased disability rating,
a claim which was denied by a Department regional office
The Board of Veterans’ Appeals affirmed that decision,
referencing the report of a VA medical examiner who
suspected Aznar of malingering, noting she had a relaxed
posture while in the waiting room, but exhibited signifi-
cant decreased motion with marked grimacing with all
movement during the examination.
The Board also noted that the credible evidence of re-
cord, which included examination demonstrating full
range of motion and normal spinal curvature, did not
meet the criteria for a higher rating award The Court of
Appeals for Veterans C1aims affirmed the Board's deci-
sion, concluding that the Board did not err in doubting
Aznar’s credibility.
Our review of Veterans Court decisions is limited by
statute See Yates 1). West, 213 F.3d 13'72, 1373-74 (Fed.
Cir. 2000). By statute, our jurisdiction over appeals from
the Veterans Court is limited to those appeals that chal-
lenge the validity of a decision of the Veterans Court with
respect to a rule of law or the validity of any statute or
regulation, any interpretation thereof or that raise any
constitutional controversies See 38 U.S.C. § 7292. We do
not have jurisdiction to hear appeals challenging deter-
minations or the application of law to the facts of a par-
ticular case, unless there is a constitutional issue present.
See 38 U.S.C. § '7292(d)(2).

3 AZNAR V. DVA
Aznar seeks review of the Court of Appeals for Veter-
axis Claims’ decision In her informal brief, however,
Aznar indicates that her appeal does not seek to challenge
a constitutional issue, the validity or interpretation of a
statute or regulation, or any other legal issue addressed
below.
Aznar instead contends that she "doesn’t feel that all
of the evidence was considered on the same leve~1," noting
that the “examiner thought she was lying." This court,
however, has held in analogous cases that "whether lay
evidence is competent and sufficient in a particular case is
a fact issue," Jcmdreau v. Nicholson, 492 F.3d 1372, 1377
(Fed. Cir. 2007), and thus outside our limited jurisdic-
tional review. For the same reasons, this court does not
have jurisdiction to review Aznar’s other challenges
regarding the VA medical examiner’s opinio_n, which only
challenge issues of fact or application of law to fact.
Accordingly, l
IT ls ORi)ERED THAT:
(1) The Secretary’s motions are granted.
(2) Each side shall bear its own costs.
FOR THE COURT
JAN 1 3 2012
/s/ J an Horbal__v;
Date J an Horbaly
Clerk
FlLED
U.S. COUF|T 0F APPEAl.S FOFl
ccc Deborah S. Aznar THE FElJERAL ClRCUIT
Antonia R. Soares, Esq.
520 JAN 13 2[]lZ
Issued As A Mandate:  1 3  _ JANcHUg§Al.Y
LE